—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner seeks to annul respondent’s determination finding him guilty of violating the prison disciplinary rule that prohibits possession of a weapon. The Attorney General has informed this Court by letter that petitioner has been paroled to Federal immigration officials and deported to Panama for life. Consequently, the Attorney General requests that this proceeding be dismissed as moot. As petitioner no longer has a direct interest in this controversy, in that it involves his prison disciplinary record in this State, and as the issues presented by this proceeding are unlikely to evade future judicial review, we conclude that the matter has been rendered moot and, accordingly, the petition is dismissed (see, Matter of Mateas v Coombe, 240 AD2d 818, 819; Matter of Boodro v Coughlin, 142 AD2d 820, 821).
Crew III, J. P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.